Citation Nr: 1410578	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  08-09 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as due to service-connected diabetes mellitus. 

2.  Entitlement to service connection for erectile dysfunction, to include as due to service-connected diabetes mellitus. 

3.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel

INTRODUCTION

The Veteran had active service from August 1966 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

During the pendency of the Veteran's appeal, the RO awarded an increased disability rating for the service-connected PTSD from 10 percent to 30 percent, effective March 29, 2005, the date of the Veteran's claim.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status. 

This matter was previously before the Board in June 2010 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In May 2009, the Veteran filed claims for service connection for hypertension, sleep apnea, glaucoma and "stress."  As no action has yet been taken on these claims, they are referred to the AOJ for appropriate action.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that a Written Brief Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of service connection for peripheral neuropathy and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's PTSD does not manifest in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 4.130, Diagnostic Code 9411 (2013). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's PTSD claim arises from an appeal of the initial disability rating  following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  Nevertheless, the Veteran has been notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  

The Board observes that this case was remanded in June 2010 in order to obtain outstanding records and afford the Veteran a VA examination.  Thereafter, additional VA treatment records were associated with the claims file,  and the Veteran was afforded a VA examination in July 2010.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran's service-connected PTSD is rated pursuant to 38 C.F.R. § 4.130, which rates such disorders under the General Rating Formula for Mental Disorders, and provides as follows: 

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442(2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267(1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 38 C.F.R. § 4.125 (2013). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 relates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); and no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork) Id.

The Veteran contends that his PTSD is more disabling than reflected by the currently assigned 30 percent disability rating.

Records from the Vet Center indicate that the Veteran attended PTSD group sessions beginning in March 2005 throughout the relevant period.

A VA examination report dated in December 2005 shows that the Veteran reported that he worked and had good positive performance evaluations, but that he would lose his temper twice a year.  He indicated that he had several close friends, was close to his siblings, had been married for 36 years, and was trying to become closer to his two grown children.  He had normal speech and no inappropriate behavior.  He denied any auditory or visual hallucinations and he also denied panic, obsessions or compulsions.  His appetite and energy were pretty good, and he had not been depressed in a long time.  His insight and judgment were normal.  He had no suicidal or homicidal ideation.  His cognitive testing was normal and he was alert and fully oriented.  The diagnosis was chronic PTSD with a GAF score of 60.    

A January 2006 VA treatment note indicates that the Veteran complained of irritability.  His speech and presentation were normal.  His mood was euthymic with a full range of affect.  He had no disturbances in his perception.  His thought process and content were normal.  He had no suicidal or homicidal ideation.  

A March 2006 treatment note shows that the Veteran had discontinued taking his psychiatric medication.  His speech and presentation were normal.  His mood was cranky with a full range of affect.  He had no disturbances in his perception.  His thought process and content were normal.  He had no suicidal or homicidal ideation.  

A June 2006 treatment note indicates that the Veteran had been laid off due to a reduction in force.  His speech and presentation were normal.  His mood was euthymic with a full range of affect.  He had no disturbances in his perception.  His thought process and content were normal.  He had no suicidal or homicidal ideation.  

In his July 2006 notice of disagreement, the Veteran's indicated that he had been prescribed medication for his PTSD symptomatology.

A July 2007 VA treatment note reveals that the Veteran described himself as socially isolated, going to church once a week and attending group therapy.  He also reported spontaneous anxiety attacks with palpitations, cold sweats and tremors.  His mental status was normal; mood dysphoric; affect full and appropriate; speech and thought processes were normal; he was alert and well oriented with no gross deficits in cognitive functioning.  

A February 2008 VA treatment note indicates that the Veteran's PTSD symptoms were well controlled, and his mood was stable.  He had begun exercising daily and was losing weight.  His GAF score was noted as 77.

A VA examination report dated in April 2008 shows that the Veteran reported chronic irritability and depression which had improved with medication.  He described that he had one close friend, and that his hobbies included walking, computer games, and fishing.  His general appearance was clean and neat; speech and psychomotor activity were unremarkable; his affect was normal, his attitude was attentive; his thought process and content were unremarkable; his judgment and insight were normal; he had no delusions.  Remote and immediate memory were normal; his recent memory was mildly impaired.  He reported that he had retired in 2006 due to cutbacks; he collected a pension.  The examiner noted that the Veteran had mild social withdrawal but with a good marriage and positive relationships with his adult children.  The diagnosis was PTSD with a GAF score of 67.  The examiner added that the 10 percent disability criteria best represented the Veteran's level of psychiatric disability.

VA treatment records dated through April 2009 indicate that the Veteran's PTSD remained stable.  Specifically, an August 2008 VA treatment note indicates that he  was doing well, and that his GAF score was 77. 

A July 2009 VA treatment note indicates that the Veteran was grieving due to more 
than one friend passing away; his mood was mildly down.  A November 2009 VA treatment note indicates that medication controlled his symptoms of depression, anxiety, and insomnia.  His GAF score was 70.

A March 2010 VA treatment record reveals that the Veteran was noted to be very upset and betrayed by a recent reduction of VA benefits.  The Board notes that it is unclear what this refers to as there is no indication in the claims file that the Veteran's disability rating was reduced.  The Veteran's functioning was noted as limited; he had less than adequate eye contact but with no hostility or aggression; his mood was very depressed with full and appropriate affect; he complained of memory decline but he was alert and well oriented with no gross deficits in cognitive functioning.  

A VA examination report dated in July 2010 shows that the Veteran reported he became nervous and jittery, sometimes not wanting to be around people, two or three times a week lasting a few hours.  His appearance was clean and he was casually dressed; his speech was spontaneous and psychomotor activity was unremarkable; his affect was appropriate; his mood was low; and his attention was intact.  He was not able to spell a word backward but the examiner noted that he had given up the task, so it was unclear whether he had a problem or he lacked effort.  His thought process and content were unremarkable; he had no delusions or hallucinations; his judgment and insight were normal.  He had no inappropriate behavior, no obsessive or ritualistic behavior, no panic attacks, no homicidal thoughts, and no suicidal thoughts.  He had no problem with the activities of daily living and he was able to maintain at least minimal personal hygiene.  His remote and immediate memory was normal and his recent memory was mildly impaired in that he forgot why he entered a room sometimes.  The Veteran's GAF score was 65.  The examiner indicated that the Veteran's PTSD symptoms were consistent with the 10 percent criteria.  

The evidence, as a whole, demonstrates that the Veteran's PTSD is no more than 30 percent disabling.  Based on the noted psychiatric symptomatology, the Board cannot conclude that his PTSD is so severe as to produce the occupational and social impairment as required for a 50 percent disability rating.  The Veteran has not been shown to have occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  In this regard, the VA examinations consistently note the Veteran was oriented to time and place; he communicated normally; he operated independently; his hygiene was good; and while he complained of irritability, there was no evidence of periods of violence.  Additionally, although the evidence indicated depressed mood, anxiety, chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events) and social impairment, the Board notes that this symptomatology is explicitly considered in the 30 percent disability criteria.  

The Board additionally notes that VA examination report consistently indicated that the Veteran's symptoms were most similar to that found in the 10 percent disability rating for PTSD.

Additionally, while depression and anxiety are present, the evidence does not reflect that such affect his ability to function independently, appropriately and effectively.   His symptoms of anxiety and/or depression are consistent with "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal)" as specifically noted by the VA examiner.  The preponderance of the evidence does not indicate that his anxiety or depression affect his ability to function independently, appropriately and effectively.  

For the reasons set forth above, the Board finds that the Veteran's disability picture has not reflected symptomatology which more nearly approximates the criteria for a 50 percent rating, nor is the evidence on this point in relative equipoise.  As the criteria for the next higher, 50 percent disability rating have not been met, it logically follows that the criteria for the 70 or maximum 100 percent disability ratings - requiring a showing of symptoms of even greater severity - likewise have not been met.  In this regard, the GAF scores assigned on the examination in which the Veteran reported such was ranging from 60 to 77 reflecting mostly minimal symptoms, and at no time more than moderate impairment of functioning.  To sum up, the Veteran's total mental health picture is best contemplated by the currently assigned 30 percent disability rating.

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's disability warranted a disability rating higher than 30 percent for PTSD.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board must also determine whether the schedular disability rating is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular disability rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).

An extra-schedular disability rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular disability rating is not inadequate.  An disability rating in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

An initial disability rating in excess of 30 percent for service-connected PTSD is denied.


REMAND

Unfortunately, another remand is required as to the issues of service connection for peripheral neuropathy and erectile dysfunction.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Laboratory testing in March 2005 revealed elevated fasting glucose.  In May 2005, 
a private physician, Dr. D, diagnosed diabetes mellitus based on lab testing. However, a second physician, Dr. G, found only evidence of hyperglycemia in June 2005, noting in his records that "there is no current evidence of diabetes mellitus based on today's normal range fasting blood sugar." 

On VA examination in March 2007, the Veteran indicated that his diabetes had been discovered approximately a year and a half earlier.  He had occasional tingling in his extremities and "complete impotency" for five to six years.  A neurological examination was negative.  The diagnosis was diabetes mellitus and erectile dysfunction.  There was no finding of peripheral neuropathy. 

On VA examination in June 2007, the Veteran stated that he had been diagnosed with diabetes mellitus in March 2007.  His current symptoms included blurry vision and dizziness associated with high blood sugar levels.  He had approximately 3 hypoglycemic reactions per year.  He had had erectile dysfunction for the past 5 or 6 years.  The examiner noted that the Veteran had both diabetes mellitus and hypertension which did affect sexual function.  It was concluded that it was less likely than not that erectile dysfunction and peripheral neuropathy were caused by service connected diabetes mellitus because both disorders had been present for five to six years, whereas diabetes mellitus had only been present for one to two years. 

In a July 2007 VA clinical note, the Veteran denied numbness, burning or tingling in any of his extremities.  In August 2007, Dr. G provided a statement indicating that he had diagnosed the Veteran with diabetes mellitus, which was treated solely with restricted diet.  Peripheral neuropathy and erectile dysfunction were listed by Dr. G as "complications" of the Veteran's diabetes. 

In a September 2007 VA psychiatry note, the physician noted that the Veteran was complaining of erectile dysfunction, secondary to taking Paxil.  A November 2007 psychiatry note indicates that the Veteran's erectile dysfunction preceded taking Paxil, but the Paxil worsened his erectile dysfunction.

The Veteran was afforded a VA examination in July 2010 to consider his claims for service connection.  Unfortunately, the examiner did not consider whether the Veteran's claimed disabilities were aggravated by his service-connected diabetes mellitus.  Additionally, the prior remand did not note the possibility of the Veteran's medication for his psychiatric disability contributing to his erectile dysfunction.  Thus, the Veteran should be afforded an additional VA examination.  

The Board's June 2010 remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated.  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The RO/AMC shall forward the claims file to the July 2010 VA examiner, if available (otherwise to another physician), to review and determine if the Veteran has peripheral neuropathy and/or erectile dysfunction related to service-connected diabetes mellitus.  The examiner should review the entire claims file and note such has been completed. 

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran has peripheral neuropathy and/or erectile dysfunction that either (i) is caused by, or (ii) is aggravated by a service-connected disability, to specifically include diabetes mellitus, PTSD, and residuals of a gunshot wound to the left and chest.  

The examiner should also indicate whether the Veteran's erectile dysfunction is caused by or aggravated by the medication he takes for any of service-connected disabilities, to specifically include Paxil taken for PTSD.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for the asserted disabilities in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The RO/AMC will then review the Veteran's claims 
file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


